Citation Nr: 0304628	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to March 
1984.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the RO.  

In January 1998 and April 1999, the Board remanded the case 
for additional development of the record.  

At the time of the prior remands, the issues of service 
connection for cardiovascular and peripheral vascular disease 
were in appellate status.  Subsequent to the last Board 
remand, the RO granted service connection for those 
disabilities.  

In November 2000, the Board remanded the case again for 
additional development.  


REMAND

In written argument dated in January 2003, the veteran's 
representative raised the issue of service connection for 
sleep apnea claimed as secondary to the veteran's service-
connected post-traumatic stress disorder (PTSD).  The 
representative requested that the issue be remanded for 
initial consideration by the RO.  

In addition, the representative requested that consideration 
be given to separately evaluating the veteran's various 
arthritic joints.  The RO must consider this request prior to 
final appellate action on the special monthly compensation 
issue.

Finally, in the previous remand, the Board ordered a VA 
examination which was to include completion of VA Form 21-
2680 (Examination for Housebound Status or Need for Regular 
Aid and Attendance).  The examination report refers to this 
worksheet, but a copy of the VA Form is not associated with 
the claims folder.  The RO should contact the VA facility to 
obtain a copy of the report.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).



In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should develop and adjudicate 
the issue of service connection for sleep 
apnea claimed as secondary to the 
veteran's service-connected PTSD.  In 
addition, the RO should consider whether 
the veteran's individual arthritic joints 
should be separately rated.  

2.  The RO should contact the Dorn 
Veterans Hospital in Columbia, South 
Carolina, and obtain the following:  VA 
Form 21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) completed by Linda Plevich, 
M.D., in conjunction with the veteran's 
examination conducted on February 13, 
2001.  

3.  Again, the RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




